Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
2.	The Amendment filed on 07/20/2022 has been entered. Claims 1, 7, and 20 have been amended. Claims 10-17 have been canceled. Claims 1-9 and 18-20 remain pending in the application. In the response to the Drawing objections, Applicant claims Fig. 4 has been corrected. However, no corrected drawings have been received. Therefore, objections to the Drawing are maintained. Moreover, since Applicant fails to responds to the 112 rejections on claims 19-20, rejections of claims 19-20 under 35 U.S.C. 112(b) (pre-AIA  35 U. S. C. 112, second paragraph) are maintained.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 19 is rejected under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph, as being incomplete for omitting essential structures or elements to perform the functions of “detecting a trigger operation of invoking an infrared photosensitive module; controlling, based on the trigger operation, an infrared light source module to start and emit infrared light” in the method of claim 1. Such omission amounting to a gap between the necessary structural connections. See MPEP § 2172.01. Claim 20 is rejected as being dependent upon rejected base claims.

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

6.	Claims 1-6, 9-15, and 18-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chung (US 20200312928 A1).
	Regarding claim 1, Chung (e.g., Figs. 1-12) discloses a screen assembly, comprising:
a display panel (OLED display panel 1000); 
an infrared light source module (infrared light source module including near infrared (NIR) emitters 210), wherein the infrared light source module (NIR emitters 210) is arranged at the display panel (OLED display panel 1000), and the infrared light source module (NIR emitters 210) is configured to emit infrared light to one side (top side) of the display panel (OLED display panel 1000); and 
an infrared photosensitive module (infrared photosensitive module including near infrared (NIR) photo detectors 220), wherein the infrared photosensitive module (NIR photo detectors 220) is arranged on the other side (bottom side) of the display panel (OLED display panel 1000), and the infrared photosensitive module (NIR photo detectors 220) is configured to receive reflected light formed after the infrared light emitted by the infrared light source module irradiates on a target object (e.g., Fig. 6; finger 500, iris 1500, or face 2500) and is reflected to the infrared photosensitive module (NIR photo detectors 220);
wherein the infrared photosensitive module (infrared photosensitive module including near infrared (NIR) photo detectors 220) comprises at least two of a fingerprint recognition module (e.g., Fig. 6A; fingerprint recognition sensor), a facial recognition module (e.g., Fig. 6C; face recognition sensor), and an infrared camera module (e.g., Fig. 6B; iris recognition sensor).

Regarding claim 2, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 1, wherein the infrared light source module (infrared light source module including near infrared (NIR) emitters 210) is arranged inside the display panel (OLED display panel 1000).

Regarding claim 3, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 2, wherein the infrared light source module comprises: a plurality of infrared light emitting diodes (Figs. 2-3 and 9-10; NIR OLEDs 210), wherein the plurality of infrared light emitting diodes (Figs. 2-3 and 9-10; NIR OLEDs 210) are spaced apart from LED light emitting components (Figs. 2-3 and 9-10; RGB OLEDs 2310) of the display panel (OLED display panel 1000).

Regarding claim 4, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 3, wherein the plurality of infrared light emitting diodes (Figs. 2-3 and 9-10; NIR OLEDs 210) are spaced apart from pixel units (Figs. 2-3 and 9-10; OLED pixel units 2310) of the display panel (OLED display panel 1000).

Regarding claim 5, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 3, wherein the plurality of infrared light emitting diodes (Figs. 1, 5, and 7; NIR OLEDs 210) are spaced apart in a plurality of rows (e.g., Figs. 1, 5, and 7).

Regarding claim 6, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 3, wherein the plurality of infrared light emitting diodes (Figs. 1, 5, and 7; NIR OLEDs 210) are arranged into a matrix (e.g., Figs. 1, 5, and 7).

Regarding claim 9, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 2, wherein an orthographic projection of the infrared photosensitive module (e.g., Figs. 1-3, 5, and 9-10; NIR photo detectors 220) on the display panel is spaced apart from an orthographic projection of the infrared light source module (e.g., Figs. 1-3, 5, and 9-10; NIR OLEDs 210) on the display panel (e.g., Figs. 1-3, 5, and 9-10).

Regarding claim 18, Chung (e.g., Figs. 1-12) discloses an electronic device, comprising the screen assembly according to claim 1.
Regarding claim 19, Chung (e.g., Figs. 1-12) discloses a control method of a screen assembly, applied to the screen assembly according to claim 1, and comprising: 
detecting a trigger operation of invoking an infrared photosensitive module (Fig. 11, touch detection acts as a trigger to turn on NIR photo detector);
 controlling, based on the trigger operation, an infrared light source module to start and emit infrared light (Fig. 11, touch detection acts as a trigger to turn on infrared NIR emitter); and 
receiving, by the infrared photosensitive module, reflected light formed after the infrared light emitted by the infrared light source module irradiates on a target object and is reflected to the infrared photosensitive module, and generating detection information based on the reflected light (Fig. 1-12; biometric detection).

7.	Claims 1 and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee (KR 20180121329 A).
Regarding claim 1, Lee (e.g., Figs. 1-13) discloses a screen assembly, comprising:
a display panel (OLED display panel; [0063]); 
an infrared light source module (infrared light source LS; [0042]-[0043] and [0093]), wherein the infrared light source module (infrared light source LS in Figs. 1-4 and 13, corresponding to infrared light source 10 in Fig. 5 and 7a or infrared light source 10 in Figs. 5a and 7c) is arranged at the display panel (OLED display panel), and the infrared light source module (infrared light source LS) is configured to emit infrared light to one side (top side) of the display panel (OLED display panel); and 
an infrared photosensitive module (e.g., Figs. 5 and 7; infrared photosensitive module including an image sensor 12 for fingerprint recognition and a camera 30 for face/iris recognition), wherein the infrared photosensitive module is arranged on the other side (e.g., Figs. 4 and 13; bottom side) of the display panel (OLED display panel), and the infrared photosensitive module is configured to receive reflected light formed after the infrared light emitted by the infrared light source module irradiates on a target object and is reflected to the infrared photosensitive module (e.g., Figs. 5 and 7; infrared photosensitive module including an image sensor 12 for fingerprint recognition and a camera 30 for face/iris recognition);
wherein the infrared photosensitive module comprises at least two of a fingerprint recognition module, a facial recognition module, and an infrared camera module (e.g., Figs. 5 and 7; infrared photosensitive module including an image sensor 12 for fingerprint recognition and a camera 30 for face/iris recognition).

Regarding claim 19, Lee (e.g., Figs. 1-13) discloses a control method of a screen assembly, applied to the screen assembly according to claim 1, and comprising: 
detecting a trigger operation of invoking an infrared photosensitive module (Fig. 10-12, enable signal EN acts as a trigger signal to turn on NIR photo detector);
 controlling, based on the trigger operation, an infrared light source module to start and emit infrared light (Figs. 10-12, enable signal EN acts as a trigger signal to turn on infrared NIR emitter); and 
receiving, by the infrared photosensitive module, reflected light formed after the infrared light emitted by the infrared light source module irradiates on a target object and is reflected to the infrared photosensitive module, and generating detection information based on the reflected light (Fig. 1-13; biometric detection).

Claim Rejections - 35 USC § 103
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
9.	Claims 7 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20200312928 A1) in view of Li (CN 107133581 A).
Regarding claim 7, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 3,  wherein the infrared light source module (NIR emitters 210) has a drive circuit (control unit 1220; Figs. 11-12), wherein the drive component (control unit 1220) is connected to the plurality of infrared light emitting diodes (NIR emitters 210) and is configured to start the plurality of infrared light emitting diodes (e.g., Figs. 11-12). Chung does not expressly disclose adjusting emission intensity of the plurality of infrared light emitting diodes. However, Li (e.g., Figs. 3-8) discloses a screen assembly (e.g., Figs. 5-6 and 8) comprising a infrared light source module (802) and an infrared photo sensor module (803) for biometric detection, wherein the drive component (controller 801) configured to adjust emission intensity of the infrared light source (e.g., Figs. 3-4; [0068]-[0072], [0094], [0121]-[0122], and [0136]; adjustments of emission intensity). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Li to control or adjust the emission intensity of the infrared light emitting diodes of Chung. The combination/motivation would be to improve the sensitivity and accuracy of the fingerprint detection.

Regarding claim 20, Chung (Figs. 1-12) discloses the control method according to claim 12, wherein the controlling, based on the trigger operation, the infrared light source module to start comprises: sending a control instruction to a drive component of the infrared light source module based on the trigger operation (e.g., Figs. 11-12; NIR emitters 210 is turned on in response to a touch detection), and by the drive component, starting a plurality of infrared light emitting diodes of the infrared light source module (e.g., Figs. 11-12; NIR emitters 210 is turned on in response to a touch detection). Chung does not disclose adjusting emission intensity of the plurality of infrared light-emitting diodes. However, Li (e.g., Figs. 3-8) discloses a screen assembly (e.g., Figs. 5-6 and 8) including a infrared light source module (802) and an infrared photo sensor module (803) for biometric detection. Li (e.g., Figs. 3-8) further discloses a control method comprising: sending a control instruction to a drive component of the infrared light source module, and adjusting emission intensity of the infrared light source module (e.g., Figs. 3-4; [0068]-[0072], [0094], [0121]-[0122], and [0136]; adjustments of emission intensity for biometric detection). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Li to control or adjust the emission intensity of the plurality of infrared light emitting diodes of Chung. The combination/motivation would be to improve the sensitivity and accuracy of the fingerprint detection.

10.	Claim 8 is rejected under 35 U.S.C. 103 as unpatentable over Chung (US 20200312928 A1) in view of Wang (CN 108565279 A).
Regarding claim 8, Chung (e.g., Figs. 1-12) discloses the screen assembly according to claim 2, but does not disclose wherein an orthographic projection of at least a portion of the infrared photosensitive module on the display panel is within the range of an orthographic projection of the infrared light source module on the display panel. However, Wang (e.g., Figs. 1-6) discloses a screen assembly including a infrared light source module (infrared light sources 12b; [0018]) and an infrared photo sensor module (infrared photo sensor module 20; [0029]) for biometric detection, wherein an orthographic projection of at least a portion of the infrared photosensitive module (infrared photo sensor module 20) on the display panel (display panel 10) is within the range of an orthographic projection of the infrared light source module (infrared light sources 12b) on the display panel (display panel 10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Wang to the display device of Chung. The combination/motivation would be to provide an alternative design choice to integrate an optical sensor to a display panel for biometric sensing.

11.	Claim 20 is rejected under 35 U.S.C. 103 as unpatentable over Lee (KR 20180121329 A) in view of Cho (US 20170372114 A1).

Regarding claim 20, Lee (e.g., Figs. 1-13) discloses the control method according to claim 12, wherein the controlling, based on the trigger operation (e.g., Fig. 10-12; enable operation), the infrared light source module to start comprises: sending a control instruction to a drive circuit of the infrared light source module based on the trigger operation, and by the drive circuit, starting the infrared light source module (e.g., Fig. 7; control circuit 50 and light source driving circuit 14 or 72 control the operation of infrared light source 10 or 70) and adjusting emission intensity of the infrared light source module ([0098]; different light intensity is set for fingerprint and iris/face recognition). Lee does not disclose the infrared light source module comprising a plurality of infrared light emitting diodes. However, Cho (e.g., Figs. 1 and 7) discloses a display device similar to that disclosed by Lee, wherein the infrared light source module comprising a plurality of infrared light emitting diodes (e.g., Fig. 7; infrared light mitting diodes 300; [0057]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Cho to the light source of the display device of Chung. The combination/motivation would be to provide infrared LEDs to a display device as light sources for biometric sensing.

Response to Arguments
6.	Applicant’s arguments have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. In view of amendments, the references of Chung (US 20200312928 A1), Lee (KR 20180121329 A), and Cho (US 20170372114 A1) have been used for new ground rejection.  

Conclusion	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691